Exhibit 10.34
RESTRICTED STOCK AGREEMENT
Award Details:

     
Participant:
   
 
   
Plan Year:
   
 
   
Number of Restricted Shares:
   
 
   
Performance Period:
  February 10, 2009 through January 31, 2012
 
   
Date of Grant:
  February 10, 2009 
 
   
Fair Market Value (at close of
   
business on Date of Grant):
  $ 
 
   

Agreement:
     This Restricted Stock Agreement (“Agreement”) is entered into as of the
Date of Grant between the Participant and The St. Joe Company, a Florida
corporation (the “Company”), pursuant to the Company’s Stock Incentive Plan
established for the Plan Year designated above (the “Plan”).
     WHEREAS, the Company desires to grant, and the Participant desires to
receive, an award of Restricted Shares pursuant to the terms and conditions of
the Plan and this Agreement,
     NOW, THEREFORE, the Participant and the Company hereby agree as follows:
     1. The Plan and Defined Terms. The provisions of the Plan, the Award
Details listed above, and Exhibit A are incorporated into this Agreement by
reference. Capitalized terms used but not defined in this Agreement or the Award
Details set forth above shall have the meanings ascribed to them in the Plan.
     2. Grant of Restricted Shares. As of the Date of Grant, the Company hereby
grants to the Participant the number of Restricted Shares set forth in the Award
Details above (the “Restricted Shares”), subject to the terms and conditions of
the Plan and this Agreement.
     3. Vesting and Forfeiture of Restricted Shares. The Restricted Shares shall
vest, or shall be forfeited and canceled, in whole or in part, as provided on
Exhibit A attached hereto.
     4. Restrictions on Transfer of Restricted Shares. If and until the
Restricted Shares become vested pursuant to Exhibit A, the Restricted Shares
shall not be sold, pledged or otherwise transferred (whether by operation of law
or otherwise) by the Participant and shall not be subject to sale under
execution, attachment, levy or similar process.
     5. Stock Certificates. The Participant hereby acknowledges that stock
certificate(s) for the Restricted Shares awarded under this Agreement will not
be delivered by the Company to the Participant until such Restricted Shares
vest.

 



--------------------------------------------------------------------------------



 



     6. Voting and Dividend Rights. The Participant shall have the same voting
and dividend rights with respect to the Restricted Shares as the Company’s other
shareholders, provided, however, that any dividends paid as Common Shares shall
be subject to the same transfer restrictions and forfeiture provisions as the
Restricted Shares.
     7. Regulation by the Committee. This Agreement and the Restricted Shares
shall be subject to such administrative procedures and rules as the Committee
shall adopt. All decisions of the Committee upon any question arising under the
Plan or under this Agreement shall be conclusive and binding upon the
Participant.
     8. Compliance with Laws and Regulations. The obligations of the Company
hereunder are subject to all applicable Federal and state laws and to the
applicable rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed and any other government or regulatory agency. The Company shall not be
required to remove restrictions from Restricted Shares prior to (a) the listing
of the Common Shares on any such stock exchange and (b) the completion of any
registration or qualification of such Common Shares under any Federal or state
law, or any rule, regulation or other requirement of any government or
regulatory agency which the Company shall, in its sole discretion, determine to
be necessary or advisable. In making such determination, the Company may rely
upon an opinion of counsel for the Company. The Participant shall not have the
right to compel the Company to register or qualify the Common Shares subject to
this award under Federal or state securities laws.
     9. Conditions of Acceptance. As a condition of accepting the Restricted
Shares, Participant agrees as follows:
          (a) Company Policies. Participant agrees that he or she has read and
will comply with the Company’s Insider Trading Policy and Code of Conduct.
Copies of such policies are available on the Company’s website, through the
Human Resources Department or through the Legal Department.
          (b) Restrictions on Resale and Marital Property Settlements.
Participant agrees not to sell any vested Restricted Shares if applicable laws
or Company policies prohibit such a sale. Regardless of any marital property
settlement agreement, the Company is not obligated to honor or recognize
Participant’s former spouse’s interest in unvested Restricted Shares.
     10. Amendment of Severance and Employment Agreements. By executing this
Agreement, the Participant and the Company hereby agree that this Agreement
constitutes an amendment to the Participant’s employment agreement and/or
severance agreement (if any) with the Company to the effect that any provision
of such employment or severance agreement that grants accelerated vesting and/or
lapse of restrictions on restricted stock in the event of a “change in control”
(as defined therein) shall not apply to the Restricted Shares awarded under this
Agreement. Participant agrees to execute any additional documentation requested
by the Company to further evidence such amendment.
     11. Adjustments. In the event of a stock split, a stock dividend or any
other event described in the Article of the Plan entitled “Protection Against
Dilution,” the number of Common Shares subject to this award may be adjusted
pursuant to the Plan if deemed appropriate by the Committee in its sole
discretion.

2



--------------------------------------------------------------------------------



 



     12. Term of Agreement. This Agreement shall terminate when all Restricted
Shares are either vested or forfeited and canceled as provided in the Plan and
this Agreement.
     13. Tax Matters.
          (a) Participant shall be liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Restricted Shares
hereunder. Participant acknowledges that, at his or her option, Participant
(i) shall be entitled to make the election permitted under section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), to include in gross
income in the taxable year in which the Restricted Shares are granted, the fair
market value of such shares at the time of grant, notwithstanding that such
shares may be subject to a substantial risk of forfeiture within the meaning of
the Code, or (ii) may elect to include in gross income the fair market value of
the Restricted Shares as of the date on which such restriction lapses.
          (b) The Participant may elect to satisfy any withholding tax
obligation arising out of the grant or the vesting of Restricted Shares
hereunder (unless Participant shall make an election under Section 83(b) of the
Code with respect thereto) by having the Company retain vested Restricted Shares
having a fair market value equal to the Company’s minimum withholding obligation
(which amount may be rounded to the next highest whole share).
     14. No Retention Rights. Neither the Restricted Shares nor anything
contained in this Agreement shall give Participant the right to be retained by
the Company or a subsidiary of the Company as an employee or in any other
capacity. The Company and its subsidiaries reserve the right to terminate
Participant’s service at any time, with or without Cause.
     15. Applicable Law. This Agreement will be interpreted and enforced under
the laws of the State of Florida.
     16. Participant’s Access to the Plan. Participant may obtain an additional
copy of the Plan by contacting the Company’s Human Resources Department.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     This Agreement and the Plan constitute the entire understanding between
Participant and the Company regarding this award. Any prior agreements,
commitments or negotiations concerning this award are superseded. This Agreement
may be amended only by another written agreement, signed by both parties.

                                  PARTICIPANT      
Date
                                                  Participant Signature    
 
                                THE ST. JOE COMPANY    
 
                   
Date
          By:        
 
                   
 
              Rusty Bozman    
 
              Vice President Corporate Development and    
 
              Human Resources    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
VESTING OF RESTRICTED SHARES
1. Vesting of Restricted Shares.
     The number of Restricted Shares that shall vest under this Agreement shall
be based upon the following performance goal: the Company’s Total Shareholder
Return as compared to the Total Shareholder Returns of the Company’s Peer Groups
during the Performance Period, as further described below. Upon (i) the
expiration of the Performance Period, and (ii) the Committee’s determination and
certification of the extent to which the performance goal has been achieved, the
Participant shall become vested in the number of Restricted Shares that
corresponds to the level of achievement of the performance goal set forth below
that is certified by the Committee. Such determination and certification shall
occur no later than sixty (60) days after the conclusion of the Performance
Period. If the Participant’s employment terminates prior to the end of the
Performance Period, all Restricted Shares shall automatically be forfeited and
canceled as of the date of the Participant’s termination of employment;
provided, however, that the Participant may be eligible for a cash payment as
described in Section 2 below.
Determination of Peer Groups:
     The “Peer Groups” used for purposes of this Exhibit A shall be those
companies included in each of the S&P Super Composite Homebuilder Index (the
“Homebuilder Group”) and the S&P 500 Index (the “S&P 500 Group”) on the first
day of the Performance Period, subject to change as described below. The
Homebuilder Group shall be weighted as 60% of the final vesting calculation
described below, and the S&P 500 Group shall be weighted as 40% of the final
vesting calculation described below.
     If a company in a Peer Group experiences a bankruptcy event during the
Performance Period, the company will remain in the Peer Group and its stock
price will continue to be tracked for purposes of the Total Shareholder Return
calculation. If the company is subsequently acquired or goes private, the
provisions below will apply. If the company liquidates, the company will remain
in the Peer Group and its Ending Stock Price will be reduced to zero.
     If a company in a Peer Group is acquired by another company in the same
Peer Group, the acquired company will be removed from the Peer Group and the
surviving company will remain in the Peer Group.
     If a company in a Peer Group is acquired by a company not in the same Peer
Group, the acquired company will remain in the Peer Group, and its Ending Stock
Price will be equal to the value per share of the consideration paid to the
shareholders of the acquired company in the transaction. The surviving company
in such transaction will not be added to the Peer Group.
     If a company in a Peer Group ceases to be a public company due to a going
private transaction, the company will remain in the Peer Group, and its Ending
Stock Price shall be equal to the value per share of the consideration paid to
the shareholders of the target company in the transaction.

5



--------------------------------------------------------------------------------



 



     Changes in the S&P 500 Index and the S&P Super Composite Homebuilder Index
during the Performance Period will not affect the Peer Groups, except as
described above.
Calculation of Total Shareholder Return:
     “Total Shareholder Return” for the Company and each company in the Peer
Groups shall include dividends paid and shall be determined as follows:

             
Total Shareholder Return
  =   Change in Stock Price + Dividends Paid    
 
           
 
      Beginning Stock Price    

     “Beginning Stock Price” shall mean the average closing sale price as
reported on the New York Stock Exchange Composite Tape of one (1) share of
common stock for the ten (10) trading days immediately prior to the first day of
the Performance Period. The Beginning Stock Price shall be appropriately
adjusted to reflect any stock splits, reverse stock splits or stock dividends
during the Performance Period.
     “Change in Stock Price” shall mean the difference between the Ending Stock
Price and the Beginning Stock Price.
     “Dividends Paid” shall mean the total of all cash and in-kind dividends
paid on one (1) share of stock during the Performance Period.
     “Ending Stock Price” shall mean the average closing sale price of one
(1) share of common stock for the ten (10) trading days immediately prior to the
last day of the Performance Period, except as otherwise provided under
“Determination of Peer Groups” above. Such closing sale prices shall be as
reported on the New York Stock Exchange, such other national securities
exchange, or as reported by an applicable automated quotation system, the OTC
Bulletin Board, or otherwise, as applicable.
     “Performance Period” shall mean the period commencing on February 10, 2009,
and ending on January 31, 2012.
Calculation of Weighted Average Percentile Rank:
     Following the Total Shareholder Return determination for the Company and
the companies in each Peer Group, the “Company Rank” for each Peer Group shall
be determined by listing each company in each Peer Group (including the Company)
from highest Total Shareholder Return to lowest Total Shareholder Return and
counting up to the Company from the company with the lowest Total Shareholder
Return.
     The Company’s separate “Percentile Rank” for each Peer Group shall then be
determined as follows:

             
Percentile
      Company Rank in each Peer Group    
 
           
Rank for
  =   Total Number of companies in each Peer    
each Peer
      Group including the Company    
Group
           

6



--------------------------------------------------------------------------------



 



     The Company’s “Weighted Average Percentile Rank” shall then be calculated
as the sum of (i) the Company’s Percentile Rank in the Homebuilder Group
multiplied by 60%, and (ii) the Company’s Percentile Rank in the S&P 500 Group
multiplied by 40%. For example, at the conclusion of the Performance Period, if
the Company’s Percentile Rank in the Homebuilder Group were 65%, and the
Company’s Percentile Rank in the S&P 500 Group were 50%, the Company’s Weighted
Average Percentile Rank would be calculated as follows: [(.65 x .60) + (.50 x
.40)] x 100 = 59%.
Calculation of Number of Vested Restricted Shares:
     The percent of Restricted Shares that vest shall then be determined based
on the following chart:

          Company’s Weighted Average     Percentile Rank   Percent of Restricted
Shares to Vest
75th and above
    100 %
70th
    90 %
65th
    80 %
60th
    70 %
55th
    60 %
50th
    50 %
45th
    42.5 %
40th
    35 %
35th
    27.5 %
30th
    20 %
25th
    12.5 %
Below 25th
    0 %

Interpolation shall be used to determine the percent of Restricted Shares that
vest in the event the Company’s Weighted Average Percentile Rank does not fall
directly on one of the ranks listed in the above chart. Once the percent of
Restricted Shares to vest has been determined, the percent shall be multiplied
by the number of Restricted Shares awarded to determine the actual number of
Restricted Shares that vest, rounded to the next highest whole share. All
Restricted Shares that do not vest in accordance with this Exhibit A shall be
automatically forfeited and canceled.
2. Termination Provisions.
     (a) Generally. The Restricted Shares awarded under this Agreement shall
vest only if the Participant’s employment with the Company is continuous (as
defined below) through the end of the Performance Period.

7



--------------------------------------------------------------------------------



 



     (b) Disability, Death or Retirement. If prior to the end of the Performance
Period, a Participant (i) becomes totally or permanently disabled (as those
terms are defined in the Company’s long-term disability plan, as in effect on
the date of such determination), (ii) dies, or (iii) Retires, all Restricted
Shares awarded under this Agreement shall be immediately forfeited and canceled.
Notwithstanding the foregoing, however, a Participant subject to any of the
foregoing events shall be eligible for a cash payment based on the fair market
value of a pro rata portion of their Restricted Shares that would have vested at
the end of the Performance Period, which payment, if any, shall be made after
the conclusion of the Performance Period. The determination of a cash payment,
if any, made by the Committee pursuant to this Section 2(b) of this Exhibit A
shall be made at the same time as the vesting determination shall be made for
Participants who remained employed through the last day of the Performance
Period. The cash payment, if any, shall be determined by multiplying the number
of Restricted Shares that would have vested had the Participant remained an
employee through the last day of the Performance Period by a fraction, the
numerator of which is equal to the number of days of the Performance Period that
the Participant was employed by the Company, and the denominator of which is the
number of days in the Performance Period, multiplied by the closing price of a
share of Company common stock on the date that the vesting determination is made
by the Committee. Any cash payment shall be paid by the Company within thirty
(30) days following the Committee’s vesting determination and shall be subject
to any tax or other withholding requirements deemed appropriate by the Company.
     (1) For purposes of this Exhibit A, “Retire” shall mean (i) to terminate
employment for other than Cause after completion of five continuous years of
service with the Company and attainment of age 55, or (ii) as otherwise
determined by the Committee. A Participant shall not be “Retired” for purposes
of this definition if the Participant performs, or plans to perform, services
(as an employee, independent contractor or in another capacity) on a
substantially full-time basis (as determined by the Committee) for any third
party.
     (2) A Participant’s service remains “continuous” for purposes of vesting
under this Exhibit A even if the Participant goes on military leave, sick leave,
or another bona fide leave of absence, if the leave was approved by the Company
in writing and if continued crediting of service is required by the terms of the
leave or by applicable law. However, the Participant must return to active work
promptly, for a substantial period of time, upon the termination of such
approved leave, or an interruption of service will be deemed to have occurred as
of the date such leave began.
     (c) Other Termination of Employment. In the event of the termination of
Participant’s employment other than as described in Section 2(b) above, all
Restricted Shares awarded under this Agreement shall be forfeited and canceled.
The Participant’s transfer of employment to the Company or any subsidiary of the
Company from another subsidiary of the Company or the Company during the
Performance Period shall not constitute a termination of employment.
     (d) Corporate Event. If there is a Corporate Event, the Restricted Shares
shall become vested in full on the date of the Corporate Event. For purposes of
this Section, “Corporate Event” means (1) the consummation of a merger or
similar transaction as a result of which the Company’s stockholders own 50% or
less of the surviving entity’s voting securities after such merger or similar
transaction, (2) the sale, transfer, exchange or other disposition of all or
substantially all of the Company’s assets, or (3) the liquidation or dissolution
of the Company. A transaction shall not constitute a Corporate Event if its sole
purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately

8



--------------------------------------------------------------------------------



 



before such transaction. If prior to a Corporate Event occurring during the
Performance Period, a Participant (i) becomes totally or permanently disabled
(as those terms are defined in the Company’s long-term disability plan, as in
effect on the date of such determination), (ii) dies, or (iii) Retires, the
Participant shall be eligible to receive a cash payment under this Section 2(d)
in an amount determined by multiplying the total number of Restricted Shares
(prior to forfeiture pursuant to Section 2(b) above) by a fraction, the
numerator of which is equal to the number of days of the Performance Period that
the Participant was employed by the Company, and the denominator of which is the
number of days in the Performance Period, multiplied by the closing price of a
share of Company common stock on the date of the Corporate Event, or if the
Company ceases to be a publicly traded company as a result of the Corporate
Event, the amount of the consideration paid for each share of outstanding common
stock of the Company in connection with the Corporate Event. Any cash payment
shall be paid by the Company or its successor within thirty (30) days following
the date of the Corporate Event and shall be subject to any tax or other
withholding requirements deemed appropriate by the Company or its successor. If
a cash payment is made to the Participant pursuant to this Section 2(d), the
Participant shall not receive a cash payment pursuant to Section 2(b).
     (e) Section 409A Compliance. Notwithstanding any provision to the contrary
in this Agreement, with respect to a Participant who terminates employment prior
to the end of the Performance Period on account of either (i) total or permanent
disability (as those terms are defined in the Company’s long-term disability
plan, as in effect on the date of such determination) or (ii) Retirement, and
thereafter becomes entitled to a payment under Sections 2(b) or 2(d) of this
Exhibit A, if such Participant was a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), as of the date of the termination of such Participant’s employment,
then any cash amounts payable under Section 2(b) or 2(d) shall be paid instead
to the Participant on the later of (x) the date on which a cash payment, if any,
would otherwise be paid to the Participant pursuant to the terms of Section 2(b)
or 2(d), and (y) the date which is six months following the Participant’s date
of termination, and not before. Furthermore, notwithstanding any provision to
the contrary in this Agreement, with respect to a Participant who, prior to the
end of the Performance Period, either (i) becomes totally or permanently
disabled (as those terms are defined in the Company’s long-term disability plan,
as in effect on the date of such determination), (ii) dies or (iii) Retires, and
thereafter a Corporate Event occurs, the Participant shall not be eligible to
receive any cash payment pursuant to Section 2(d) if the Corporate Event does
not also qualify as a change in the ownership or effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation for purposes of Section 409A(a)(2)(A)(v) of the Code and the
applicable Treasury regulations under that section. If, pursuant to the
preceding sentence, a Corporate Event occurs but fails to qualify as a
Qualifying Change of Control, the terms of this Agreement shall remain in effect
after the date of such Corporate Event, and the Participant shall remain
eligible for a cash payment at the end of the Performance Period pursuant to
Section 2(b) or upon a subsequent Corporate Event that also qualifies as a
Qualifying Change of Control pursuant to Section 2(d), in each case subject to
and in accordance with the terms and conditions of this Agreement.

9